 Case 20-11291-mdc           Doc 72-1 Filed 01/06/21 Entered 01/06/21 13:37:05                Desc
                                  Cert of Service Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :
         Marcus A. Little                             :       Chapter 13
         Shanyel I. Little                            :
                                                      :
         Debtor                                       :       Case No.: 20-11291-mdc

                                 CERTIFICATE OF SERVICE

        I, Brad J. Sadek, Esq. certify that on the date indicated below I served a true and correct
copy of the Motion to Reconsider the December 13, 2020 Order Modifying the Automatic Stay
was served by electronic delivery or Regular US Mail to the Debtor, the Trustee, all secured,
priority and affected creditors per the address provided on their Proof of Claims and on the
following parties:

William C. Miller, Esq.
Standing Chapter 13 Trustee                           MidFirst Bank
                                                      999 NorthWest Grand Boulevard
Karina Velter, Esquire                                Oklahoma City, OK 73118
Manley Deas Kochalski LLC
P.O. Box 165028                                       City of Philadelphia Law Department
Columbus, OH 43216-5028                               Tax & Revenue Unit
                                                      Bankruptcy Group, MSB
Internal Revenue Service                              1401 John F. Kennedy Blvd., 5th Floor
P.O. Box 7346                                         Philadelphia, PA 19102-1595
Philadelphia, PA 19101
                                                      Pennsylvania Department of Revenue
Ajax Mortgage Loan Trust                              Bankruptcy Division, PO Box 280946
c/o Gregory Funding LLC                               Harrisburg PA 17128-0946
PO Box 25430
Portland, OR 97298                                    U.S. Bank National Association Trustee
                                                      (See 410)
Nationstar Mortgage LLC d/b/a Mr.                     c/o Specialized Loan Servicing LLC
Cooper                                                8742 Lucent Blvd, Suite 300
P.O. Box 619096                                       Highlands Ranch, Colorado 80129
Dallas, TX 75261-9741
                                                      Respectfully submitted,

                                                      /s/ Brad J. Sadek, Esquire
Dated: January 6, 2021                                Brad J. Sadek, Esquire
                                                      Sadek and Cooper
                                                      1315 Walnut Street, Suite 502
                                                      Philadelphia, PA 19107
